

117 HR 2217 IH: Territory Federal Matching Requirement Equity Act of 2021
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2217IN THE HOUSE OF REPRESENTATIVESMarch 26, 2021Miss González-Colón introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to treat each territory as one of the 50 States for purposes of calculating the Federal medical assistance percentage under the Medicaid program.1.Short titleThis Act may be cited as the Territory Federal Matching Requirement Equity Act of 2021.2.Removal of statutory FMAP limitation for territoriesSection 1905(b)(2) of the Social Security Act (42 U.S.C. 1396d(b)(2)) is amended by inserting with respect to calendar quarters ending on or before September 30, 2021, before the Federal medical assistance percentage. 